IN THE MATTER OF THE PETITION                           * In the
FOR REINSTATEMENT OF
SAMUEL SPERLING                                         * Court of Appeals
TO THE BAR OF MARYLAND
                                                        * of Maryland

                                                        * Misc. Docket AG No. 13

                                                        * September Term, 2018

                                             ORDER


       Upon consideration of the Petition for Reinstatement of Samuel Sperling and the

responses filed thereto, in the above captioned case, it is this 28th day of September, 2018,


       ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring,

that the petition be, and it is hereby, GRANTED, and the petitioner, Samuel Sperling, be, and

is hereby, reinstated to the practice of law in this State; and it is further


       ORDERED, that the Clerk of the Court shall replace the name of Samuel Sperling upon

the register of attorneys entitled to practice law in this State and certify that fact to the

Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this state.



                                                        /s/ Mary Ellen Barbera
                                                        Chief Judge




2018-09-28
13:47-04:00